DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [hereinafter as Park], US 8380216 B2 in view of Rastegardoost et al. [hereinafter as Rastegardoost], US 20210051707 A1. 
Regarding claim 1, Park discloses wherein a method for wireless communications at a user equipment (UE) (Fig.1 Col 1 lines 36-60, wireless communications at a user equipment/mobile terminal), comprising:
receiving, from a base station, control signaling identifying a configuration that indicates a plurality of random access channel occasion types and  a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.4 Col 8 lines 13-24, the UE terminal 10 is receiving information of RACH occasions related to the grouping (e.g., group A-C) according to the CQI information from the base station using system information or paging message and Fig.7 Col 8 lines 64-67 to Col 9 lines 1-3, the UE terminal 10 is receiving system information or paging message S(10) and Fig.7 Col 3 lines 62-67 to Col 4 lines 1-13, the value of channel quality indicator (CQI) information/threshold for indicating the channel in a good state or the channel is not in a good state when using RACH procedures);
selecting, based at least in part on the configuration and a channel quality between the UE and the base station, a random access channel occasion type of the plurality of random access channel occasion types and a random access channel occasion associated with the selected random access channel occasion type (Fig.4 Col 8 lines 13-24, the UE terminal 10 is selecting one RACH occasion random access channel occasion type of the plurality of random access channel occasion types if group A includes two or more RACH occasions and a random access channel occasion associated with the selected random access channel occasion type and Fig.6-7 Col 9 lines 3-10, the UE terminal 10 is selecting one signature and one random access channel (RACH) occasion type from the groups of signatures and RACH occasions types or selecting one group from groups configured by the combination of signatures and RACH occasions (S11) or selecting one value from the third group including C5-C9 and D0-D8 based on the configuration and a channel quality between the terminal 10 and the base station 20 and Fig.1-2&6 Col 3 lines 62-67 to Col 3 lines 1-47, channel quality indicator (CQI) information between the terminal and the base station and Fig.1-3 Col 5 lines 18-30, a mobile communication terminal selecting one signature and one Random Access Channel (RACH) occasion according to the grouping information and Fig.2-3&7 Col 7 lines 19-24, the UE terminal selects one signature group from signature groups classified according to specific information related to a state of the terminal when using RACH); and
transmitting a random access channel preamble in the selected random access channel occasion according to the selected random access channel occasion type (Fig.7 Col 9 lines 11-17, the terminal 10 then transmits a preamble to the base station 20 using the selected signature and RACH occasion (S12) and Fig.1-3 Col 5 lines 25-27, the mobile communication terminal transmitting a preamble according to the selected signature and RACH occasion and Fig.1-2&6 Col 4 lines 17-39, transmitting a preamble according to the selected signature and RACH occasion).
	Even though Park discloses wherein receiving, from a base station, a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types but Park does not specifically discloses receiving, from a base station, control signaling identifying a configuration  that indicates a plurality of random access channel occasion types, in the same field of endeavor, Rastegardoost teaches wherein receiving, from a base station, control signaling identifying a configuration (Fig.13A-C&19A-B [0251], the wireless device is receiving one or more messages (e.g., RRC messages and/or SIB)/control signaling comprises configuration parameters of resources for MsgA transmission e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure and Fig.3 [0066], control signaling received from the base station and Fig.13A-C [0168], exchanging the control signaling e.g., control information) that indicates a plurality of random access channel occasion types (Fig.20A-B [0253], different groups of ROs (e.g., RACH Occasions) are configured for different repetitions, and are thus different types of ROs and Fig.21A-C [0257], some group of ROs comprises Q ROs) and  
a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.21A-C [0257]-[0258], different RSRP thresholds are configured for different repetition factors and thus for different RO groups and Fig.22A-B [0259], the configuration parameters indicate one or more RSRP thresholds and consecutive RSRP thresholds/channel quality threshold for each random access channel occasion type of the group of POs/ plurality of random access channel occasion types).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Park incorporate the teaching of Rastegardoost in order to improve system performance. 
	It would have been beneficial to receive from a base station one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission (e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure). A group of ROs may be configured for one or more repetitions of a preamble transmission as part of a random access procedure (e.g., a two-step RACH procedure). A group of POs may be configured for one or more repetitions of a TB transmission as part of a random access procedure (e.g., a two-step RACH procedure). The group of ROs may be mapped to the group of POs for a MsgA transmission with preamble and/or PUSCH repetition. The associated group of ROs and POs may be mapped to the same SSB (s)/CSI-RS(s) as taught by Rastegardoost to have incorporated in the system of Park to improve the robustness and link-budget of subsequent transmission attempts. (Rastegardoost, Fig.3 [0066], Fig.13A-C [0168], Fig.13A-C&19A-B [0251], Fig.20A-B [0253], Fig.21A-C [0257]-[0258], and Fig.22A-B [0259]) 

Regarding claim 2, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the configuration further indicates one or more transmission configurations for one or more of the plurality of random access channel occasion types (Fig.19A-B&20A-B [0251]-[0253], the configuration parameters further indicates one or more resources for MsgA transmission configurations for different groups of ROs/ plurality of random access channel occasion types); and
the one or more transmission configurations are associated with a subset of channel quality thresholds (Fig.21A-C&22A-B [0258]-[0259], the parameters of resources for MsgA transmission configurations are related to different RSRP thresholds and one or more group of signal strength thresholds).

Regarding claim 3, Park and Rastegardoost disclose all the elements of claim 2 as stated above wherein Rastegardoost further discloses selecting a transmission configuration associated with the selected random access channel occasion type based at least in part on the configuration and the subset of channel quality thresholds (Fig.17 [0212], selecting the random access channel occasion type of RACH procedure e.g. a pre-defined or a pre-configured threshold based on the measured RSRP exceeds a threshold and Fig.19A-B [0236], selecting a transmission configuration of the repetition levels associated with the selected random access channel occasion type based on configuration).

Regarding claim 4, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the configuration further indicates one or more beam pairs for one or more random access channel occasions, the one or more random access channel occasions comprising the selected random access channel occasion (Fig.11A-B [0143], the configuration further indicates one or more beam pair quality parameters for a channel quality of one or more random access channel occasions and Fig.21A-C [0257], the one or more random access channel occasions comprising the selected one or more ROs random access channel occasion); and
the one or more beam pairs are associated with a subset of channel quality thresholds (Fig.11A-B&12A-B [0143]-[0146], the one or more beam pairs are associated with a group of channel quality thresholds).

Regarding claim 5, Park and Rastegardoost disclose all the elements of claim 4 as stated above wherein Rastegardoost further discloses selecting a beam pair associated with the selected random access channel occasion based at least in part on the configuration and the subset of channel quality thresholds (Fig.11A-B [0143], selecting beam pair quality parameters associated with the selected random access channel occasion based on the configuration and Fig.12A-B [0146], selecting beam pair based on the group of a received signal power threshold).

Regarding claim 6, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the selected random access channel occasion is non-overlapping in a time domain with time resources of a downlink transmission (Fig.22A-B [0261], the selected random access channel occasion is not overlap/non-overlapping in a time domain with time resources of a downlink transmission).

Regarding claim 7, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the selected random access channel occasion is overlapping in a time domain with time resources of a downlink transmission and non-overlapping in a frequency domain with frequency resources of the downlink transmission (Fig.19A-B [0218], the selected random access channel occasion is overlapping in a time domain with time-frequency resources based on the RRC configuration of a downlink transmission and Fig.22A-B [0261], not overlap/non-overlapping in a frequency domain with frequency resources of the downlink transmission).

Regarding claim 8, Park and Rastegardoost disclose all the elements of claim 7 as stated above wherein Rastegardoost further discloses the selected random access channel occasion is separated, in a frequency domain, from frequency resources of the downlink transmission by a guard band (Fig.10A-B [0112], the selected random access channel occasion is separated in a frequency band and Fig.19A-B [0230], a guard band is configured for PRACH occasion for frequency resources between PRACH and PUSCH in the message).

Regarding claim 9, Park and Rastegardoost disclose all the elements of claim 8 as stated above wherein Rastegardoost further discloses the configuration further indicates a characteristic of the guard band based at least in part on the channel quality and the one or more channel quality thresholds (Fig.19A-B [0223], a numerology of the guard band is based on at least in part on the channel quality of PRACH, BWP and PUSCH and the one or more channel quality thresholds and Fig.13A-B [0152], the one or more RACH parameters indicates one or more thresholds). 

Regarding claim 10, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the selected random access channel occasion is overlapping in a time domain with time resources of a downlink transmission (Fig.19A-B [0218], the selected random access channel occasion is overlapping in a time domain with time-frequency resources based on the RRC configuration of a downlink transmission), 
overlapping in a frequency domain with frequency resources of the downlink transmission (Fig.19A-B [0218], overlapping in a frequency domain with time-frequency resources based on the RRC configuration of a downlink transmission),
and non-overlapping in a spatial domain with spatial resources of the downlink transmission (Fig.11A-B [0142], a spatial domain filter with non-overlapping and Fig.22A-B [0268], a spatial domain transmission with spatial resources used for at least one downlink control signal).

Regarding claim 11, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses receiving second control signaling identifying an updated configuration (Fig.13A-C [0168]-[0169], receiving the downlink control signaling and detecting an exchanged configuration),
wherein selecting the random access channel occasion type and the random access channel occasion is based at least in part on the updated configuration (Fig.19A-B [0217], determining/selecting for occasional transmission of the random access channel occasion type and the random access channel occasion is based at least in part on the updated configuration of the control signaling), and wherein the one or more channel quality thresholds are determined based at least in part on the channel quality (Fig.22A-B [0258]-[0259], the received signal strength, one or more RSRPs channel quality thresholds are determined based at least in part on the channel quality).

Regarding claim 12, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the one or more channel quality thresholds are indicated by one or more radio resource control parameters in the received control signaling (Fig.19A-B [0217], RRC-configured periodicity using the transmission parameters indicated in the PDCCH channel quality threshold for the received control signaling and Fig.24 [0274], one or more radio resource control (RRC) messages comprise configuration parameters for the communication channels quality thresholds).

Regarding claim 13, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses selecting the random access channel occasion type comprises: comparing the channel quality with the channel quality threshold for each random access channel occasion type (Fig.19A-B [0243], selecting the random access channel occasion type comprises comparing the received signal strength/channel quality of a downlink reference signal to one or more received signal strength thresholds/the channel quality threshold for each random access channel occasion type).

Regarding claim 14, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses the plurality of random access channel occasion types comprise a time division multiplexing type, a frequency division multiplexing type, a spatial division multiplexing type, or a combination thereof (Fig.11A-B [0141]-[0142], the plurality of random access channel occasion types comprise a time division multiplexing (TDM) type, a frequency division multiplexing (FDM) type, a spatial division multiplexing type, or a combination thereof and Fig.15A-B [0187], a spatial division multiplexing type).

Regarding claim 15, Park and Rastegardoost disclose all the elements of claim 1 as stated above wherein Rastegardoost further discloses each channel quality threshold comprises a synchronization signal block threshold or a channel state information reference signal threshold, or both (Fig.13A-B [0152], each channel quality threshold comprises a synchronization signal block (SSB) threshold or a channel state information reference signal (CSI-RS) threshold, or both).

Regarding claim 16, Park discloses wherein a method for wireless communications at a base station (Fig.1 Col 1 lines 36-60, wireless communications at a base station), comprising:
determining a plurality of random access channel occasion types and a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.4 Col 8 lines 13-24, the base station is determining a plurality of random access channel occasion types if group A includes two or more RACH occasions and a random access channel occasion associated with the selected random access channel occasion type and Fig.6-7 Col 9 lines 3-10, the base station is determining one signature and one random access channel (RACH) occasion type from the groups of signatures and RACH occasions types or determining one group from groups configured by the combination of signatures and RACH occasions (S11) or determining one value from the third group including C5-C9 and D0-D8 based on the configuration and a channel quality between the terminal 10 and the base station 20 and Fig.1-2&6 Col 3 lines 62-67 to Col 3 lines 1-47, channel quality indicator (CQI) information between the terminal and the base station and Fig.1-3 Col 5 lines 18-30, determining one signature and one Random Access Channel (RACH) occasion according to the grouping information and Fig.2-3&7 Col 7 lines 19-24, determining one signature group from signature groups classified according to specific information related to a state of the terminal when using RACH);
transmitting, to a user equipment (UE), control signaling identifying a configuration that indicates the plurality of random access channel occasion types and the channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.4 Col 8 lines 13-24, the base station is transmitting information of RACH occasions related to the grouping (e.g., group A-C) according to the CQI information to the UE terminal 10 using system information or paging message and Fig.7 Col 8 lines 64-67 to Col 9 lines 1-3, the base station is transmitting system information or paging message S(10) and Fig.7 Col 3 lines 62-67 to Col 4 lines 1-13, the value of channel quality indicator (CQI) information/threshold for indicating the channel in a good state or the channel is not in a good state when using RACH procedures); and
receiving a random access channel preamble in a random access channel occasion associated with a random access channel occasion type (Fig.7 Col 9 lines 11-17, the base station 20 is receiving a preamble from the terminal 10 using the selected signature and RACH occasion (S12) and Fig.1-3 Col 5 lines 25-27, receiving a preamble according to the selected signature and RACH occasion and Fig.1-2&6 Col 4 lines 17-39, receiving a preamble according to the selected signature and RACH occasion).
	Even though Park discloses wherein transmitting, to a user equipment (UE), the channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types but Park does not specifically discloses transmitting, to a user equipment (UE), control signaling identifying a configuration that indicates the plurality of random access channel occasion types, in the same field of endeavor, Rastegardoost teaches wherein determining a plurality of random access channel occasion types and a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.20A-B [0253], different groups of ROs (e.g., RACH Occasions) are configured for different repetitions, and are determining different types of ROs and Fig.21A-C [0257]-[0258], different RSRP thresholds are configured for different repetition factors and thus for different RO groups are determined and Fig.22A-B [0259], the configuration parameters indicate one or more RSRP thresholds and consecutive RSRP thresholds/channel quality threshold for each random access channel occasion type of the group of POs/ plurality of random access channel occasion types and Fig.22A-B [0272], the base station is determining the value K for the RO/PO mapped to repetition factor and RSRP-based quantity/number of repetitions);
transmit, to a user equipment (UE), control signaling identifying a configuration (Fig.13A-C&19A-B [0251], the base station is transmitting to the wireless device one or more messages (e.g., RRC messages and/or SIB)/control signaling comprises configuration parameters of resources for MsgA transmission e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure and Fig.3 [0066], control signaling received from the base station and Fig.13A-C [0168], exchanging the control signaling e.g., control information) that indicates the plurality of random access channel occasion types (Fig.20A-B [0253], different groups of ROs (e.g., RACH Occasions) are configured for different repetitions, and are thus different types of ROs and Fig.21A-C [0257], some group of ROs comprises Q ROs) and the channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.21A-C [0257]-[0258], different RSRP thresholds are configured for different repetition factors and thus for different RO groups and Fig.22A-B [0259], the configuration parameters indicate one or more RSRP thresholds and consecutive RSRP thresholds/channel quality threshold for each random access channel occasion type of the group of POs/ plurality of random access channel occasion types).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Park incorporate the teaching of Rastegardoost in order to improve system performance. 
	It would have been beneficial to use one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission (e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure). A group of ROs may be configured for one or more repetitions of a preamble transmission as part of a random access procedure (e.g., a two-step RACH procedure). A group of POs may be configured for one or more repetitions of a TB transmission as part of a random access procedure (e.g., a two-step RACH procedure). The group of ROs may be mapped to the group of POs for a MsgA transmission with preamble and/or PUSCH repetition. The associated group of ROs and POs may be mapped to the same SSB (s)/CSI-RS(s) as taught by Rastegardoost to have incorporated in the system of Park to improve the robustness and link-budget of subsequent transmission attempts. Rastegardoost, Fig.3 [0066], Fig.13A-C [0168], Fig.13A-C&19A-B [0251], Fig.20A-B [0253], Fig.21A-C [0257]-[0258], and Fig.22A-B [0259]) 

Regarding claim 17, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses determining one or more transmission configurations for one or more of the plurality of random access channel occasion types (Fig.19A-B&20A-B [0251]-[0253], the configuration parameters are determining one or more resources for MsgA transmission configurations for different groups of ROs/ plurality of random access channel occasion types), wherein the one or more transmission configurations are associated with a subset of channel quality thresholds (Fig.21A-C&22A-B [0258]-[0259], the parameters of resources for MsgA transmission configurations are related to different RSRP thresholds and one or more group of signal strength thresholds).

Regarding claim 18, Park and Rastegardoost disclose all the elements of claim 17 as stated above wherein Rastegardoost further discloses the configuration further indicates the one or more transmission configurations (Fig.19A-B&20A-B [0251]-[0253], the configuration parameters further indicates one or more resources for MsgA transmission configurations).

Regarding claim 19, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses determining one or more beam pairs for one or more random access channel occasions (Fig.11A-B [0143], the configuration further indicates one or more beam pair quality parameters for a channel quality of one or more random access channel occasions), wherein the one or more beam pairs are associated with a subset of channel quality thresholds (Fig.11A-B&12A-B [0143]-[0146], the one or more beam pairs are associated with a group of channel quality thresholds), and wherein the configuration further indicates the one or more beam pairs (Fig.12A-B [0147], the configuration of a quality of  the beam pair link further indicates the one or more beam pairs).

Regarding claim 20, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses the random access channel occasion is non-overlapping in a time domain with time resources of a downlink transmission (Fig.22A-B [0261], the selected random access channel occasion is not overlap/non-overlapping in a time domain with time resources of a downlink transmission).

Regarding claim 21, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses the random access channel occasion is overlapping in a time domain with time resources of a downlink transmission and non-overlapping in a frequency domain with frequency resources of the downlink transmission (Fig.19A-B [0218], the selected random access channel occasion is overlapping in a time domain with time-frequency resources based on the RRC configuration of a downlink transmission and Fig.22A-B [0261], not overlap/non-overlapping in a frequency domain with frequency resources of the downlink transmission).

Regarding claim 22, Park and Rastegardoost disclose all the elements of claim 21 as stated above wherein Rastegardoost further discloses the random access channel occasion is separated, in a frequency domain, from frequency resources of the downlink transmission by a guard band (Fig.10A-B [0112], the selected random access channel occasion is separated in a frequency band and Fig.19A-B [0230], a guard band is configured for PRACH occasion for frequency resources between PRACH and PUSCH in the message).

Regarding claim 23, Park and Rastegardoost disclose all the elements of claim 22 as stated above wherein Rastegardoost further discloses the configuration further indicates a characteristic of the guard band based at least in part on a channel quality and the channel quality thresholds (Fig.19A-B [0223], a numerology of the guard band is based on at least in part on the channel quality of PRACH, BWP and PUSCH and the one or more channel quality thresholds and Fig.13A-B [0152], the one or more RACH parameters indicates one or more thresholds).

Regarding claim 24, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses the random access channel occasion is overlapping in a time domain with time resources of a downlink transmission (Fig.19A-B [0218], the selected random access channel occasion is overlapping in a time domain with time-frequency resources based on the RRC configuration of a downlink transmission), overlapping in a frequency domain with frequency resources of the downlink transmission (Fig.19A-B [0218], overlapping in a frequency domain with time-frequency resources based on the RRC configuration of a downlink transmission), and non-overlapping in a spatial domain with spatial resources of the downlink transmission (Fig.11A-B [0142], a spatial domain filter with non-overlapping and Fig.22A-B [0268], a spatial domain transmission with spatial resources used for the at least one downlink control signal).

Regarding claim 25, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses transmitting second control signaling identifying an updated configuration (Fig.13A-C [0168]-[0169], transmitting the downlink control signaling and detecting an exchanged configuration), wherein the channel quality thresholds are determined based at least in part on a channel quality (Fig.22A-B [0258]-[0259], the received signal strength, one or more RSRPs channel quality thresholds are determined based at least in part on the channel quality).

Regarding claim 26, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses the channel quality thresholds are indicated by one or more radio resource control parameters in the transmitted control signaling (Fig.19A-B [0217], RRC-configured periodicity using the transmission parameters indicated in the PDCCH channel quality threshold for the transmitted control signaling and Fig.24 [0274], one or more radio resource control (RRC) messages comprise configuration parameters for the communication channels quality thresholds).

Regarding claim 27, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses the plurality of random access channel occasion types comprise a time division multiplexing type, a frequency division
multiplexing type, a spatial division multiplexing type, or a combination thereof (Fig.11A-B [0141]-[0142], the plurality of random access channel occasion types comprise a time division multiplexing (TDM) type, a frequency division multiplexing (FDM) type, a spatial division multiplexing type, or a combination thereof and Fig.15A-B [0187], a spatial division multiplexing type).

Regarding claim 28, Park and Rastegardoost disclose all the elements of claim 16 as stated above wherein Rastegardoost further discloses each channel quality threshold comprises a synchronization signal block threshold or a channel state information reference signal threshold, or both (Fig.13A-B [0152], each channel quality threshold comprises a synchronization signal block (SSB) threshold or a channel state information reference signal (CSI-RS) threshold, or both).

Regarding claim 29, Park discloses wherein an apparatus for wireless communications at a user equipment (UE) (Fig.1 Col 1 lines 36-60, an apparatus for wireless communications at a user equipment/mobile terminal), comprising:
a processor (Fig.1 Col 1 lines 36-60, a processor of the user equipment/mobile terminal);
memory coupled with the processor (Fig.1 Col 1 lines 36-60, memory is coupled with the processor of the user equipment/mobile terminal, inherently implied); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (Fig.1 Col 1 lines 36-60, instructions stored in the memory and executable by the processor of user equipment/mobile terminal, inherently implied to cause the apparatus to):
receive, from a base station, control signaling identifying a configuration that indicates a plurality of random access channel occasion types and a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.4 Col 8 lines 13-24, the UE terminal 10 is receiving information of RACH occasions related to the grouping (e.g., group A-C) according to the CQI information from the base station using system information or paging message and Fig.7 Col 8 lines 64-67 to Col 9 lines 1-3, the UE terminal 10 is receiving system information or paging message S(10) and Fig.7 Col 3 lines 62-67 to Col 4 lines 1-13, the value of channel quality indicator (CQI) information/threshold for indicating the channel in a good state or the channel is not in a good state when using RACH procedures);
select, based at least in part on the configuration and a channel quality between the UE and the base station, a random access channel occasion type of the plurality of random access channel occasion types and a random access channel occasion associated with the selected random access channel occasion type (Fig.4 Col 8 lines 13-24, the UE terminal 10 is selecting one RACH occasion random access channel occasion type of the plurality of random access channel occasion types if group A includes two or more RACH occasions and a random access channel occasion associated with the selected random access channel occasion type and Fig.6-7 Col 9 lines 3-10, the UE terminal 10 is selecting one signature and one random access channel (RACH) occasion type from the groups of signatures and RACH occasions types or selecting one group from groups configured by the combination of signatures and RACH occasions (S11) or selecting one value from the third group including C5-C9 and D0-D8 based on the configuration and a channel quality between the terminal 10 and the base station 20 and Fig.1-2&6 Col 3 lines 62-67 to Col 3 lines 1-47, channel quality indicator (CQI) information between the terminal and the base station and Fig.1-3 Col 5 lines 18-30, a mobile communication terminal selecting one signature and one Random Access Channel (RACH) occasion according to the grouping information and Fig.2-3&7 Col 7 lines 19-24, the terminal selects one signature group from signature groups classified according to specific information related to a state of the terminal when using RACH); and
transmit a random access channel preamble in the selected random access channel occasion according to the selected random access channel occasion type (Fig.7 Col 9 lines 11-17, the terminal 10 then transmits a preamble to the base station 20 using the selected signature and RACH occasion (S12) and Fig.1-3 Col 5 lines 25-27, the mobile communication terminal transmitting a preamble according to the selected signature and RACH occasion and Fig.1-2&6 Col 4 lines 17-39, transmitting a preamble according to the selected signature and RACH occasion).
	Even though Park discloses wherein receive, from a base station, a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types but Park does not specifically discloses receive, from a base station, control signaling identifying a configuration that indicates a plurality of random access channel occasion types, in the same field of endeavor, Rastegardoost teaches wherein an apparatus for wireless communications at a user equipment (UE) (Fig.13A-C [0149], wireless communications at wireless device/user equipment and Fig.15A [0182], an apparatus for wireless communications at wireless device 1502/user equipment), comprising:
a processor (Fig.15A [0184], processing system 1518/processor);
memory coupled with the processor (Fig.15A [0188], memory 1524 is coupled with the processing system 1518/processor); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (Fig.15A [0188], instructions stored in the memory 1524 and executable by the processing system 1518/processor to cause the apparatus to):
receive, from a base station, control signaling identifying a configuration (Fig.13A-C&19A-B [0251], the wireless device is receiving one or more messages (e.g., RRC messages and/or SIB)/control signaling comprises configuration parameters of resources for MsgA transmission e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure and Fig.3 [0066], control signaling received from the base station and Fig.13A-C [0168], exchanging the control signaling e.g., control information) that indicates a plurality of random access channel occasion types (Fig.20A-B [0253], different groups of ROs (e.g., RACH Occasions) are configured for different repetitions, and are thus different types of ROs and Fig.21A-C [0257], some group of ROs comprises Q ROs) and a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.21A-C [0257]-[0258], different RSRP thresholds are configured for different repetition factors and thus for different RO groups and Fig.22A-B [0259], the configuration parameters indicate one or more RSRP thresholds and consecutive RSRP thresholds/channel quality threshold for each random access channel occasion type of the group of POs/plurality of random access channel occasion types).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Park incorporate the teaching of Rastegardoost in order to improve system performance. 
	It would have been beneficial to receive from a base station one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission (e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure). A group of ROs may be configured for one or more repetitions of a preamble transmission as part of a random access procedure (e.g., a two-step RACH procedure). A group of POs may be configured for one or more repetitions of a TB transmission as part of a random access procedure (e.g., a two-step RACH procedure). The group of ROs may be mapped to the group of POs for a MsgA transmission with preamble and/or PUSCH repetition. The associated group of ROs and POs may be mapped to the same SSB (s)/CSI-RS(s) as taught by Rastegardoost to have incorporated in the system of Park to improve the robustness and link-budget of subsequent transmission attempts. (Rastegardoost, Fig.3 [0066], Fig.13A-C [0168], Fig.13A-C&19A-B [0251], Fig.20A-B [0253], Fig.21A-C [0257]-[0258], and Fig.22A-B [0259]) 

Regarding claim 30, Park discloses wherein an apparatus for wireless communications at a base station (Fig.1 Col 1 lines 36-60, an apparatus for wireless communications at a base station), comprising:
a processor (Fig.1 Col 1 lines 36-60, a processor of the base station);
memory coupled with the processor (Fig.1 Col 1 lines 36-60, memory is coupled with the processor of the base station); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (Fig.1 Col 1 lines 36-60, instructions stored in the memory and executable by the processor of the base station, inherently implied to cause the apparatus to):
determine a plurality of random access channel occasion types and a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.4 Col 8 lines 13-24, the base station is determining a plurality of random access channel occasion types if group A includes two or more RACH occasions and a random access channel occasion associated with the selected random access channel occasion type and Fig.6-7 Col 9 lines 3-10, the base station is determining one signature and one random access channel (RACH) occasion type from the groups of signatures and RACH occasions types or determining one group from groups configured by the combination of signatures and RACH occasions (S11) or determining one value from the third group including C5-C9 and D0-D8 based on the configuration and a channel quality between the terminal 10 and the base station 20 and Fig.1-2&6 Col 3 lines 62-67 to Col 3 lines 1-47, channel quality indicator (CQI) information between the terminal and the base station and Fig.1-3 Col 5 lines 18-30, determining one signature and one Random Access Channel (RACH) occasion according to the grouping information and Fig.2-3&7 Col 7 lines 19-24, determining one signature group from signature groups classified according to specific information related to a state of the terminal when using RACH);
transmit, to a user equipment (UE), control signaling identifying a configuration that indicates the plurality of random access channel occasion types and the channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.4 Col 8 lines 13-24, the base station is transmitting information of RACH occasions related to the grouping (e.g., group A-C) according to the CQI information to the UE terminal 10 using system information or paging message and Fig.7 Col 8 lines 64-67 to Col 9 lines 1-3, the base station is transmitting system information or paging message S(10) and Fig.7 Col 3 lines 62-67 to Col 4 lines 1-13, the value of channel quality indicator (CQI) information/threshold for indicating the channel in a good state or the channel is not in a good state when using RACH procedures); and
receive a random access channel preamble in a random access channel occasion associated with a random access channel occasion type (Fig.7 Col 9 lines 11-17, the base station 20 is receiving a preamble from the terminal 10 using the selected signature and RACH occasion (S12) and Fig.1-3 Col 5 lines 25-27, receiving a preamble according to the selected signature and RACH occasion and Fig.1-2&6 Col 4 lines 17-39, receiving a preamble according to the selected signature and RACH occasion).
	Even though Park discloses wherein transmit, to a user equipment (UE), the channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types but Park does not specifically discloses 
transmit, to a user equipment (UE), control signaling identifying a configuration that indicates the plurality of random access channel occasion types, in the same field of endeavor, Rastegardoost teaches wherein an apparatus for wireless communications at a base station (Fig.13A-C [0149], wireless communications at a base station and Fig.15A [0182], an apparatus for wireless communications at a base station), comprising:
a processor (Fig.15A [0184], processing system 1508/processor);
memory coupled with the processor (Fig.15A [0188], memory 1514 is coupled with the processing system 1508/processor); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (Fig.15A [0188], instructions stored in the memory 1514 and executable by the processing system 1508/processor):
determine a plurality of random access channel occasion types and a channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.20A-B [0253], different groups of ROs (e.g., RACH Occasions) are configured for different repetitions, and are determining different types of ROs and Fig.21A-C [0257]-[0258], different RSRP thresholds are configured for different repetition factors and thus for different RO groups are determined and Fig.22A-B [0259], the configuration parameters indicate one or more RSRP thresholds and consecutive RSRP thresholds/channel quality threshold for each random access channel occasion type of the group of POs/ plurality of random access channel occasion types and Fig.22A-B [0272], the base station is determining the value K for the RO/PO mapped to repetition factor and RSRP-based quantity/number of repetitions);
transmit, to a user equipment (UE), control signaling identifying a configuration (Fig.13A-C&19A-B [0251], the base station is transmitting to the wireless device one or more messages (e.g., RRC messages and/or SIB)/control signaling comprises configuration parameters of resources for MsgA transmission e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure and Fig.3 [0066], control signaling received from the base station and Fig.13A-C [0168], exchanging the control signaling e.g., control information) that indicates the plurality of random access channel occasion types (Fig.20A-B [0253], different groups of ROs (e.g., RACH Occasions) are configured for different repetitions, and are thus different types of ROs and Fig.21A-C [0257], some group of ROs comprises Q ROs) and the channel quality threshold for each random access channel occasion type of the plurality of random access channel occasion types (Fig.21A-C [0257]-[0258], different RSRP thresholds are configured for different repetition factors and thus for different RO groups and Fig.22A-B [0259], the configuration parameters indicate one or more RSRP thresholds and consecutive RSRP thresholds/channel quality threshold for each random access channel occasion type of the group of POs/ plurality of random access channel occasion types).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Park incorporate the teaching of Rastegardoost in order to improve system performance. 
	It would have been beneficial to use one or more messages (e.g., RRC messages and/or SIB). The one or more messages (e.g., RRC messages and/or SIB) may comprise configuration parameters of resources for MsgA transmission (e.g., for a contention-free (CF) and/or contention-based (CB) 2-step RACH procedure). A group of ROs may be configured for one or more repetitions of a preamble transmission as part of a random access procedure (e.g., a two-step RACH procedure). A group of POs may be configured for one or more repetitions of a TB transmission as part of a random access procedure (e.g., a two-step RACH procedure). The group of ROs may be mapped to the group of POs for a MsgA transmission with preamble and/or PUSCH repetition. The associated group of ROs and POs may be mapped to the same SSB (s)/CSI-RS(s) as taught by Rastegardoost to have incorporated in the system of Park to improve the robustness and link-budget of subsequent transmission attempts. Rastegardoost, Fig.3 [0066], Fig.13A-C [0168], Fig.13A-C&19A-B [0251], Fig.20A-B [0253], Fig.21A-C [0257]-[0258], and Fig.22A-B [0259]) 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rastegardoost et al. (Pub. No.: US 2021/0051672 A1) teaches Access Procedure Resource Configuration.

Jeon et al. (Pub. No.: US 2021/0051736 A1) teaches Reception of Split Random Access Response.

Yi et al. (Pub. No.: US 2020/0350972 A1) teaches Beam Failure Recovery in Mult-TRP Scenarios.

Cirik et al. (Pub. No.: US 2020/0351066 A1) teaches Beam Failure Recovery Procedure for Bandwidth Parts.

Xu et al. (Pub. No.: US 2020/0204312 A1) teaches Transmission Scheme for Multiple Transmission Reception Points in a Radio System.

Harada et al. (Pub. No.: US 2019/0268946 A1) teaches User Terminal and Radio Communication Method.

Lin et al. (Pub. No.: US 2018/0376428 A1) teaches Physical Random Access Channel Preamble Retransmission for NR.

Park et al. (Pub. No.: US 2009/0011769 A1) teaches Transmitting Information in Mobile Communications System.

Bhattad et al. (Pub. No.: US 2018/0248675 A1) teaches Narrowband Time-Division Duplex Frame Structure for Narrowband Communications.

Kato et al. (Pub. No.: US 2010/0165943 A1) teaches Base Station Device, Mobile Station Device, Wireless Communication System, Program, Random Access Response Transmitting Method, and Random Access Response Receiving Method. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414